Citation Nr: 1501193	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 25, 2012, for the grant of service connection for bilateral hearing loss.

5.  Entitlement to an effective date earlier than October 18, 2006, for the grant of service connection for right ankle degenerative osteoarthritis. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that proceeding in associated with the paper claims file.  A review of the Veterans Benefits Management System (VBMS) reveals VA treatment records dated from October 2006 to March 2014.  The remaining records and documents in the Virtual VA file are either irrelevant to the issue on appeal or duplicative of the evidence available in the paper claims file and VBMS.  The latest VA treatment records reviewed by the RO prior to the issuance of the April 2013 supplemental statement of the case (SSOC) were from March 2012.  However, it is not necessary to remand for issuance of a supplemental statement of the case as, to the extent that the records address the Veteran's low back disorder, the Board notes that the findings therein are essentially duplicative of those considered prior to the issuance of the April 2013 SSOC.  As such, RO review before adjudication is not required.  38 C.F.R. § 20.1304 (2014).

In a September 2011 decision, the Board remanded this case for additional development and readjudication.  Upon the case's return to the Board in March 2013, the Board denied service connection for a low back disorder on a direct basis and remanded the issue of entitlement to service connection for a low back disorder as secondary only to the service-connected right ankle disability.  The case has since returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

In November 2013, the Veteran executed a VA Form 21-22a assigning J. Michael Woods, attorney, as his new representative in claims before VA, thereby revoking his appointment of previous representatives.  See 38 C.F.R. § 14.631(f) (2014).

The issues of entitlement to service connection for a right wrist disorder; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to an effective date earlier than January 25, 2012, for the grant of service connection for bilateral hearing loss; and entitlement to an effective date earlier than October 18, 2006, for the grant of service connection for right ankle degenerative osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current low back disorder was aggravated by or proximately due to his service-connected right ankle disability.


CONCLUSION OF LAW

The Veteran's low back disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a June 2007 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in September 2007.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

The Board's September 2011 remand instructed the AOJ to obtain updated VA treatment records and contact the Veteran to receive authorization for access to relevant private treatment records.  VA had already obtained the Veteran's service treatment records and following the remand, they also acquired all identified and available post-service treatment records.  The remand also directed that the Veteran be scheduled for a VA examination.  The Veteran was afforded a VA examination in November 2011 to determine the nature and etiology of his low back disorder.

In the Board's March 2013 remand, the AOJ was directed to obtain updated VA treatment records and to acquire an addendum opinion from a VA examiner.  The AOJ obtained the latest VA treatment records and associated them with the claims file.  An addendum opinion was also obtained from a VA examiner in April 2013.
In both November 2011 and April 2013, the VA examiner reviewed the claims file, considered the reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds these VA examinations, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties:  (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, at the July 2010 hearing, the issue on appeal was identified.  See Board Hearing Transcript (Tr.), page 2.  Information was also solicited regarding the issue on appeal, including whether there was a relationship between his right ankle disability and his low back disorder.  Tr., page 17.  The hearing revealed that the Veteran received ongoing treatment at VA.  Tr., page 7.  As stated above, these records have subsequently been obtained and included in the Veteran's file.  The VLJ also suggested to the Veteran that he submit private treatment records and a medical opinion in support of his claim.  Tr., page 16, 22.  Otherwise, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

The Veteran contends that his low back disorder was caused or aggravated by his service-connected right ankle disability.  See Tr., page 17.  As explained below, after careful consideration of the record, the Board finds that the preponderance of the evidence weighs against the claim.

Governing Laws and Regulations

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:   (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The evidence reflects that the Veteran sought treatment in August 2006 when he fell and hurt his back.  See Benchmark Family Medicine Treatment Record.  The Veteran stated that he fell as a result of his right ankle giving way.  Tr., page 17.  He also stated that his private medical provider informed him that he had cracked vertebrae and collapsed discs.  Id.  The Veteran reported that he did not have back problems before this incident.  See October 2006 VA treatment record.

The earliest available medical record showing the Veteran complaining of low back pain is from August 1993.  See Dr. B medical record.  In his assessment, the Veteran's doctor noted lumbar strain and stated that the Veteran was constantly bending, twisting, and posturing in his work as a sign painter.  The Veteran additionally complained of back pain after he was assaulted by a neighbor and knocked to the ground in July 2008.  See VA treatment record.  VA treatment records also reflect that he hurt his back by twisting it while installing a light bulb in September 2009.  A February 2011 VA treatment record noted that the Veteran previously performed demolition work and heavy lifting.  In an August 2013 VA record, the Veteran stated that he hurt his back after falling when his left knee gave way. 

In a July 2007 VA treatment record, the Veteran's assessment listed lumbar radiculopathy, degenerative disc disease, and degenerative joint disease.  Results from a July 2008 VA CT scan noted extensive degenerative disc disease and no fracture.  In an August 2008 VA record, the Veteran received a diagnosis of degenerative disc disease.  A September 2010 VA x-ray of the Veteran's spine notes that no compression fractures were present and that he had degenerative changes at the C3, C4, C5, C6, and C7 levels.  A diagnosis of degeneration of intervertebral lumbar disc is noted in a December 2010 VA treatment record. 

The evidence of record reflects that the Veteran has been diagnosed with chronic lumbar degenerative joint and disc disease and bilateral lumbar radiculopathy.  As a result, the Veteran has demonstrated that he has a current disability.

Turning to the question of whether the Veteran's current disability was caused or aggravated by his service-connected right ankle disability, the Board finds that the competent and most probative evidence does not support the Veteran's contention that his low back disorder is secondary to his right ankle disability.  A July 2007 letter from Benchmark Healthcare Associates notes that Veteran's activities were restricted by his inability to bear weight on his right ankle for long periods and the constant back pain that radiated down his right leg.  An August 2010 letter from Family Healthcare Associates notes that the Veteran's primary complaint was his ankle's inability to support his weight.  However, neither of these letters provides an opinion on whether the Veteran's ankle disability caused or aggravated his low back disorder.  

In a November 2011 opinion, a VA examiner stated that the Veteran's low back disorder was less likely than not caused by, or the result of his service-connected disability.  The examiner addressed the Veteran's contention that his low back disorder was caused by falling, noting that falls would cause fractures, but not a gradually progressing disorder such as degenerative spine disease.  The examiner noted that the evidence reflected that the Veteran did not have previous or current vertebral fractures.  He also noted that some of the Veteran's recorded incidents of falling were not the result of his ankle giving way.

In April 2013, a VA examiner provided an opinion on this issue.  He opined that it was less likely as not that the Veteran's current lumbar disorder was aggravated by his service-connected right ankle disability.  The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  In his rationale, he explained that the chronic weight bearing on the lumbar disc mechanism on a daily basis is the primary factor leading to the development of lumbar degenerative disease.  In both opinions, the examiner explained why other causative factors would be implausible.  He noted that medical literature did not support the theory that chronic right ankle pain or arthrosis was causative to the development of degenerative spine disease.  See April 2013 VA examination.  He also stated that an abnormal gait could not cause lumbar degenerative disease and even so, that the Veteran had a biomechanically intact, slow, and non-antalgic gait.  See November 2011 VA examination.

The Board has also carefully considered the Veteran's lay statements attributing his current low back disorder to his service-connected right ankle disability.  The Veteran is competent to describe his symptoms and the events surrounding his fall, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate the symptoms of his current degenerative lumbar spine disease to his service-connected right ankle.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue and not something capable of lay observation, such as varicose veins, ringing in the ears, or a broken leg.  

Although the evidence shows that the Veteran has a current diagnosis of lumbar degenerative disease and that his ankle gave way in 2006, the Veteran's history of back pain was at other times attributed to the physical demands of his employment, an assault, a manual task, and a fall resulting from his left knee giving way. Furthermore, the probative medical evidence indicates that the Veteran's low back disorder was not caused or aggravated by his service-connected right ankle disability.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disorder as secondary to the service-connected right ankle disability.  Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder as secondary to the service-connected right ankle disability is denied.


REMAND

In a September 2013 rating decision, the RO denied service connection for a right wrist disorder and denied entitlement to an earlier effective date for the evaluation of degenerative osteoarthritis, right ankle.  In a July 2014 rating decision, the RO granted service connection for bilateral hearing loss and assigned a non-compensable rating.  In July 2014, the Veteran's representative submitted a statement disagreeing with the denial of service connection for a right wrist disorder; the rating assigned for bilateral hearing loss; the effective date for the grant of service connection for bilateral hearing loss; and the effective date for the grant of service connection for right ankle degenerative osteoarthritis.  However, a Statement of the Case (SOC) has not been issued.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 1 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to issue and furnish to the Veteran an SOC that addresses the claims of entitlement to service connection for a right wrist disorder; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to an effective date earlier than January 25, 2012, for the grant of service connection for bilateral hearing loss; and entitlement to an effective date earlier than October 18, 2006, for the grant of service connection for right ankle degenerative osteoarthritis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B. 7112 (West 2014). 


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


